Citation Nr: 1441761	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  The Board remanded the Veteran's claim for additional development in November 2010

The issues of entitlement to service connection for coronary artery disease, right knee strain, hypertension, a bilateral ankle disability, bronchitis/a lung disability, and pseudofolliculitis have been raised by the record in a January 2014 report of general information, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have hepatitis C attributable to his period of active service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2007, July 2008, November 2010, January 2011, February 2011, August 2011, and September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issue decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was specifically advised in December 2011 that the Appeals Management Center (AMC) was unsuccessful in the attempts to obtain any VA treatment records dated prior to 1986.  The Veteran was notified of and scheduled for a VA examination in February 2011 for which he failed to report.  He was subsequently rescheduled for a VA examination in July 2011 but requested that the examination be rescheduled due to a recent hospitalization.  In a September 2011 letter, the Veteran was advised to contact the AMC in order to reschedule the VA examination.  However, the Veteran failed to respond to the AMC's attempt to reschedule the examination.  In this regard, the Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991). When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, his claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has hepatitis C related to his period of active service.    

The Veteran's service treatment reports (STRs) do not reveal any complaints, findings, or treatment for hepatitis C.  The Veteran specifically denied hepatitis/jaundice on report of medical history forms prepared in December 1971 and March 1974. 

VA outpatient treatment reports dated from 1986 to 2012 noted that the Veteran was hepatitis C positive in October 2007.  The records indicate that the Veteran had a low/undetectable viral load.  The various private and VA treatment reports of record do not include any reference to treatment for hepatitis C.  

At the May 2010 Travel Board hearing, the Veteran testified that he was not exposed to blood or intravenous drugs in service.  The Veteran also testified that he sought treatment for yellow jaundice and hepatitis C at the VA Medical Center (VAMC) in Miami in May 1974, only weeks after his separation from service.  He indicated that he initially learned he had hepatitis C at that time.  The Veteran testified that he was prescribed colchicine to treat his hepatitis C.  However, the Board notes that a review of the VA treatment records reflects that the Veteran is prescribed colchicine to treat gout.  

As noted above, the Veteran was scheduled for a VA examination in February 2011 for which he failed to report and for an examination in July 2011 which he requested be rescheduled.  In September 2011, the AMC sent the Veteran correspondence and advised that he should contact the AMC in order to reschedule the VA examination.  The Veteran failed to contact the AMC to reschedule the examination.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's hepatitis C and his period of active service.  The Board acknowledges that the Veteran is competent to report that he sought treatment for hepatitis C soon after service and has been treated for the same since that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was treated for hepatitis C following service, and has been treated for the same since that time.  Consequently, the Board finds that the Veteran's reports that he was treated for hepatitis C following service are credible.

However, although the Veteran contends that he has hepatitis C related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hepatitis C disability because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his hepatitis C being related to his active service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hepatitis C is related to his period of service.  While the VA outpatient treatment document a diagnosis of hepatitis C positive, low/undetectable viral load, that diagnosis was not linked to a specific incident in service.  As noted, the Veteran failed to contact the AMC to reschedule a VA examination.  Where a Veteran fails to cooperate by not reporting to an examination, without providing any reason which could be interpreted as good cause for his failure to report in connection with a claim for service connection, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  Consequently, the Board finds that service connection is not warranted because the medical evidence currently associated with the claims file does not establish that hepatitis C is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hepatitis C and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


